Citation Nr: 0523600	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-09-122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to September 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied the veteran's claim of entitlement to SMC based 
on the need for regular aid and attendance.  In July 2003, 
the Board remanded the matter for additional development.  

[The veteran's claim dated January 27, 2000 specifically 
sought aid and attendance benefits.  The June 2000 rating 
decision denied SMC based both on a need for regular aid and 
attendance and on housebound status.  The veteran's July 2000 
notice of disagreement (NOD) was nonspecific as to whether he 
was solely seeking aid and attendance benefits or whether he 
was also (in the alternative) seeking housebound status 
benefits.  The RO interpreted the NOD as seeking only SMC 
based on the need for aid and attendance, and issued a June 
2002 statement of the case (SOC) confined only to that 
matter.  The veteran has not expressed disagreement with this 
interpretation, and the matter has been developed 
accordingly.]  

The veteran also initiated appeals of denials of service 
connection for pulmonary hypertension and for residuals of a 
stroke, as well as entitlement to special home adaptations or 
specially adaptive housing.  After a SOC was issued regarding 
these matters, the veteran did not perfect his appeal by 
submitting a substantive appeal.  Hence, these issues are not 
before the Board.  The veteran's claims file is now in the 
jurisdiction of the Huntington, West Virginia RO.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bronchiectasis with emphysema and lobectomy, left lower lobe, 
rated 100 percent and maxillary and ethmoid sinusitis, 
postoperative, rated 10 percent.

2.  The service connected disabilities do not require his 
being in a nursing home, do not render him bedridden, and do 
not render him helpless so as to require regular aid and 
attendance of another person; they do not preclude his 
tending to self-care functions, tending to the wants of 
nature, or protecting himself from the hazards of his daily 
environment; although he is a patient in a nursing home and 
does require the regular aid and attendance of another 
person, such is due to co-existing, and nonservice-connected 
disabilities, including residuals of a stroke.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based on the need for regular aid and attendance 
are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that the 
mandates of the VCAA are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  A March 2003 letter from 
the RO informed the veteran of his and VA's responsibilities 
in claims development, and specifically advised him of the 
type of evidence that was needed to establish his claim.  
This letter, the June 2000 RO decision, the SOC issued in 
June 2002, the July 2003 Board remand, and an April 2005 
SSOC, all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why the benefit 
sought was denied.  While full notice did not precede the 
initial rating decision on the merits (since the June 2000 
decision predated the VCAA), this claim was readjudicated 
after substantially full notice was given.  See the April 
2005 SSOC.  The veteran has had the opportunity to respond, 
and thus is not prejudiced by any notice timing defect.  The 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini that where, as here, the § 5103 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 regarding VA's duty to notify.  The June 
2000 rating decision advised the veteran why special monthly 
compensation based on the need for regular aid and attendance 
was denied.  The March 2003 letter advised the veteran of 
what was needed to establish entitlement to the benefit 
sought.  The April 2005 SSOC provide the full text of 
38 C.F.R. § 3.159, advising the veteran of the notice 
provisions of the VCAA (including, at p. 2, that a claimant 
must be advised to submit any evidence in his possession 
pertinent to the claim.  The April SSOC also reiterated the 
information regarding the respective responsibilities of VA 
and the claimant in claims development, and outlined the 
criteria for establishing entitlement to aid and attendance 
benefits.  The veteran was specifically advised that this 
claim was denied because his need for regular aid and 
attendance (and his presence in a nursing home) were not due 
to his service connected disability.

Regarding the duty to assist, the RO has obtained service 
medical records and identified records of post-service 
treatment.  An examination to determine the need for aid and 
attendance was provided in May 2001.   In the July 2003 
Remand, the Board specifically requested that the veteran be 
re-examined, and such examination was accomplished in June 
2004.  VA's assistance obligations are also met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's service connected disabilities include 
bronchiectasis with emphysema and lobectomy, left lower lobe, 
rated 100 percent, and maxillary and ethmoid sinusitis, 
postoperative, rated 10 percent. [Notably, he has non-service 
connected conditions including residuals of a stroke, 
pulmonary hypertension, otitis externa, defective hearing, 
caseating granuloma, residuals of hepatitis, and residuals of 
a fractured mandible.] 

The veteran suffered a cerebrovascular accident (stroke) in 
January 2000.

On May 2001 VA aid and attendance/housebound examination the 
veteran was accompanied by his wife.  It was noted that he is 
permanently confined to an electric wheelchair.  The veteran 
was not hospitalized.  He was able to hold on to things to 
pull himself up to use the toilet.  His wife bathed and 
dressed him.  The veteran's best corrected vision was better 
than 5/200.  He was not able to protect himself due to the 
following: advancing age; orthostatic dizziness; sudden loss 
of tone secondary to cerebellar cerebral vascular accident; 
poor coordination secondary to cerebral vascular accident; 
loss of memory; and poor balance.  The veteran had no bladder 
or bowel incontinence and was able to button himself (albeit 
very slowly, and with difficulty) and feed himself.  He was 
not able to travel beyond the premises of the home unless 
taken by his wife in a wheelchair.  He had an insecure gait 
with hesitancy and required assistance from others to walk.  
The veteran had no normal movements and unacceptable strength 
in all extremities.  Coordination was very poor.  He only 
left home for scheduled appointments, and required the 
assistance of his wife.  The diagnoses included status post 
right cerebellar hemorrhagic stroke (status post removal of 
hematoma) with residual cerebellar deficit as follows:  poor 
coordination and decreased strength of all extremities, 
especially the left-sided ones, sudden loss of tone on the 
lower extremities, poor memory, orthostatic dizziness, and 
seizures.  Additional diagnoses included hypertensive 
cardiovascular disease with coronary artery disease, status 
post coronary artery bypass graft to three vessels in 1994, 
and bronchiectasis, chronic obstructive pulmonary disease, 
status post left lobectomy.  The examiner stated the 
following:  "Because of the disabilities left by the 
veteran's stroke, he is in need of aid and attendance.

In a statement on the VA Form 9, received at VA in July 2002, 
the veteran indicated that his service-connected lung 
disability has harmed his ability to be able to take care of 
himself.  The veteran stated that he was on a breathing 
machine every four hours to prevent his lungs from clogging 
up, and that this service-connected condition alone should 
qualify him for aid and attendance.

A June 2002 letter, KRS, MD, stated that the veteran had been 
his patient for the past six months, since he entered the 
Arboretum Nursing Home.  It was reported that the veteran 
became seriously ill and disabled following a stroke of a 
subarachnoid hemorrhage type, complicating his other medical 
problems including: congestive heart failure, hyperlipidemia, 
coronary artherosclerosis, seizure disorder, aphasia, 
hypertension, and chronic obstructive pulmonary disease.       

On June 2004 VA aid and attendance/housebound examination, it 
was reported that the veteran was mentally unable to provide 
an intelligent history because of his cerebrovascular 
accident resulting in organic brain damage.  His wife stated 
that the veteran had been in a nursing home for the past 
three years because she was unable to care for his needs 
since he had a stroke.  He was unable to walk.  He had severe 
memory defects.  He had chronic obstructive pulmonary disease 
with severe bronchiectasis with a chronic cough and copious 
sputum.  He used inhalers on a daily basis, and periodically 
used a nebulizer with Albuterol in the nursing home.  He also 
had coronary artery heart disease and underwent coronary 
artery bypass in 1995.  It was noted that he was confined to 
a wheelchair in a nursing home since 2001, and was very 
inactive.  The veteran's wife stated that the veteran was not 
able to dress himself or care for his personal hygiene, but 
could feed himself.  She indicated that he did not recognize 
a lot of his family members or friends.  Physical examination 
revealed an elderly male in a wheelchair who was obviously 
cerebrally damaged with some immature reactions and behavior, 
with poor memory, and with an inability to answer specific 
questions.  The examiner stated that the veteran was confined 
to the nursing home and unable to care for himself.  He 
needed total care for personal needs and safety.  

On June 2004 neurology examination, the examiner found that 
following intracranial hemorrhage the veteran suffered from 
severe cognitive dysfunction and gait instability which would 
require aid and attendance.     

III.  Analysis

If the veteran, as the result of service connected 
disabilities, has suffered the loss, or loss of use, of both 
feet or one foot and one hand, or is blind in both eyes 
(5/200 acuity or less) or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to SMC at the aid and attendance rate.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  (emphasis added)  
The veteran is not blind, and it is neither alleged nor shown 
that he has lost the use of both feet, or one hand and one 
foot due to service connected disabilities.  Those criteria 
do not apply in the instant case.

Under 38 C.F.R. § 3.352(a), the criteria for establishing 
need for regular aid and attendance include the inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  For 
the purposes of this section, "bedridden" constitutes a 
condition that through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Although the veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the Court has held that it is logical 
to infer that there is a threshold requirement that "at least 
one of the enumerated factors be present."  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).
Under 38 C.F.R. § 3.352(b), being a patient in a nursing home 
due to service connected disability establishes that the 
veteran requires regular aid and attendance.

The law specifies that to establish entitlement to SMC at the 
aid and attendance rate, the disability establishing the need 
for aid and attendance must be service connected.  See 
38 U.S.C.A. § 1114 (l).  Consequently, any disability due to 
the nonservice-connected disabilities the veteran has 
(particularly the his residuals of a stroke) may not be 
considered.  

The veteran here is a patient in a nursing home, and the 
evidence amply demonstrates that he requires the assistance 
of another person with most self-care functions.  What must 
still be shown to establish entitlement to special monthly 
compensation based on the need for aid and attendance is that 
his being in a nursing and requiring aid and attendance are 
due to service connected disabilities.  That simply is not 
shown.  VA examiners have determined that it is severe 
cognitive dysfunction and gait instability, which are 
residuals of a stroke (which are not service connected), that 
render the veteran incapable of self-care functions, require 
that he have the regular aid and attendance of another 
person, and require him to be a patient in a nursing home.  

The criteria for establishing entitlement to special monthly 
compensation at the aid and attendance rate are not met.  
Consequently this benefit is not warranted.

ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


